Exhibit 10.1

SALE OF OFFICE BUILDING

AGREEMENT OF SALE

THIS AGREEMENT OF SALE made this 19th day of September, 2007 (this “Agreement”)
by and between: 520 BROAD STREET ASSOCIATES, L.L.C., a New Jersey limited
liability company, having an address at 18 Columbia Turnpike, Florham Park, New
Jersey 07932 (hereinafter referred to as “Seller”) and IDT CORPORATION, having
an address at 520 Broad Street, Newark, New Jersey (hereinafter referred to as
“Purchaser”).

WITNESSETH:

1. Purchase and Sale. In consideration of the sum of FIFTY MILLION
($50,000,000.00) DOLLARS (the “Purchase Price”) and also in consideration of the
covenants and agreements herein contained, Seller shall convey to the Purchaser
by Bargain and Sale Deed with Covenants Against Grantor’s Acts, free and clear
of all encumbrances except as hereinafter mentioned, (a) the lot, tract or
parcel of land together with the buildings and improvements and parking garage
thereon located at 520 Broad Street, Newark, New Jersey, Lot 40 in Block 24 and
Lots 14, 16, 20, 44, 46 and 53 in Block 12, on the tax map of the City of Newark
(and more particularly described on Exhibit A attached hereto (collectively, the
“Real Property”)); (b) all right, title and interest of Seller, if any, in and
to the land lying in the bed of any street or highway in front of or adjoining
the Real Property to the center line thereof and to any unpaid award for any
taking by condemnation or any damage to the Real Property by reason of a change
of grade of any street or highway; (c) the appurtenances and all the estate and
rights of Seller in and to the Real Property; (d) all right, title and interest
of Seller, if any, in and to the fixtures, equipment and other



--------------------------------------------------------------------------------

personal property attached or appurtenant to the improvements upon the Real
Property; (e) all right, title and interest of Seller in and to all leases for
the Real Property; (f) plans, specifications, architectural and engineering
drawings, prints, surveys, soil and substrata studies relating to the Real
Property in Seller’s possession or control; (g) all operating manuals and books,
data and records regarding the Real Property and its component systems in
Seller’s possession or control; (h) all warranties or guaranties, if any,
applicable to the improvements upon the Real Property, to the extent such
warranties or guaranties are assignable; and (i) all tradenames, trademarks,
servicemarks, logos, copyrights and good will relating to or used in connection
with the operation of the Real Property (all of the foregoing hereinafter
collectively referred to as the “Premises”).

2. Personal Property. All furniture, fixtures, equipment, appliances and other
items of personal property located at the Premises and owned by the Seller are
included in this sale, but no portion of the Purchase Price is attributable
thereto.

3. Payment. The Purchaser will pay Seller the Purchase Price as and for the
Premises in the following manner:

 

Deposit (hereinafter the “Deposit”) in the form of cash, wire transfer, or by
bank or certified check, to be held in escrow by WolfBlock Brach Eichler (the
“Escrow Agent”) the attorneys for Seller, in an interest bearing account, with
Purchaser to receive the interest on the Deposit, in the sum of    $
2,500,000.00 By the Purchaser taking subject to the existing mortgage on the
Premises, in the approximate amount of    $ 27,179,000.00 The balance of the
Purchase Price, upon closing by wire transfer, bank or certified check, subject
to adjustments set forth below, approximately the sum of:    $ 20,321,000.00

TOTAL:

   $ 50,000,000.00

 

- 2 -



--------------------------------------------------------------------------------

4. Mortgage Releases. It is a condition of the sale of the Premises that
Purchaser shall obtain at its sole cost and expense a release of Seller, as well
as Seller’s members, affiliates, and other individuals or entities affiliated
therewith, from any guarantees or non-recourse carve-outs imposed by Prudential
Mortgage Capital Company, LLC, or the current holder (hereinafter referred to as
the “Lender” or “Prudential”) pursuant to the existing mortgage encumbering the
Premises (hereinafter referred to as the “Existing Mortgage”) (such condition
hereinafter referred to as the “Lender Consent and Release”). Purchaser agrees
and acknowledges that the transfer of the Premises is made expressly subject to
Purchaser obtaining the Lender Consent and Release, and to the Existing
Mortgage.

5. Tax Identification Number. The Purchaser’s social security number or federal
taxpayer ID number is 22-3415036.

6. Adjustments. The rents, security deposits, water, sewer, taxes, fuel, and all
other items normally adjusted at the closing of a net leased office property
shall be apportioned and allowed as of the day of delivery of the Deed to
Purchaser. Purchaser shall be responsible at its sole cost and expense for all
costs incurred in the transfer of title of the Premises, including, but not
limited to, costs associated with Purchaser taking title subject to or assuming
the Existing Mortgage. Seller shall pay the realty transfer tax, and Purchaser
shall pay the Mansion Tax.

7. Seller’s Documents. At closing, Seller will deliver to Purchaser the
following documents, duly executed and where appropriate, acknowledged, and in
form reasonably acceptable to Purchaser’s counsel, and Purchaser’s title
company:

(a) A bargain and sale deed with covenants against grantor’s acts and a standard
affidavit of title.

 

- 3 -



--------------------------------------------------------------------------------

(b) A certification that Seller is not a foreign person within the meaning of
Sections 1445 and 7701(a)(i) of the Internal Revenue Code of 1986;

(c) An assignment of Seller’s interest in that certain lease between Seller and
Purchaser, dated as of November 24, 1999 (the “IDT Lease”);

(d) A bill of sale conveying Seller’s interest in and to any fixtures, equipment
and other personal property attached or appurtenant to the improvements upon the
Real Property;

(e) An assignment, without recourse or warranty, of all of the interest of
Seller in any certificates, permits, warranties, guaranties and other documents
to be delivered to Purchaser at the Closing which are then in effect and are
assignable by Seller;

(f) To the extent they are then in Seller’s possession and not posted at the
Premises, certificates, permits, licenses, permits, authorizations and approvals
issued for or with respect to the Premises by governmental and
quasi-governmental authorities having jurisdiction;

(g) A consent or resolution authorizing the sale of the Premises pursuant to the
terms of this Agreement;

(h) Transfer Tax Forms. The Form RTF-1, Affidavit of Consideration and such
other forms required under applicable law in connection with the conveyance of
the Premises;

(i) ISRA Letter of Non-Applicability. A certified true copy of a
Non-Applicability Letter with respect to the Premises under the Industrial Site
Recovery Act (ISRA);

(j) Other Documents. Any other documents which Seller is obligated to deliver to
Purchaser pursuant to this Contract.

8. Damage and Condemnation. The risk of loss from casualty or condemnation shall
be on the Seller. In the event that all or any substantial portion of the
Premises shall be damaged or condemned before the Closing Date, Purchaser may,
at its option, either (a) terminate this

 

- 4 -



--------------------------------------------------------------------------------

Agreement by delivering written notice to Seller within ten (10) days of
Seller’s notification of such damage or condemnation, or (b) proceed to the
closing pursuant to the terms hereof, in which event Seller shall assign to
Purchaser at the Closing any insurance or just compensation proceeds (and pay to
Purchaser any applicable insurance deductible) attributable to the Premises from
such damage or condemnation, with no reduction in the Purchase Price. For the
purpose of this provision, a “substantial portion” of the Premises shall be
deemed to include any damage or taking, the cost of repair for which is greater
than FIVE MILLION ($5,000,000.00) DOLLARS.

If less than a substantial portion (as defined above) of the Premises shall be
damaged or condemned (for condemnation purposes, a “substantial portion” shall
be defined as a taking of a portion of the Premises which materially interferes
with the use of the Premises for the purpose for which it is currently used, or
of an area greater than five percent (5%) of the existing parking) before the
closing, then the parties shall proceed to closing of this transaction, provided
that Seller shall assign to Purchaser any insurance or just compensation
proceeds (and pay to Purchaser any applicable insurance deductible) attributable
to the Premises from such casualty or condemnation.

9. Title.

Title to the Premises shall be good and marketable, and insurable at regular
rates, by any reputable title insurance company licensed to do business in the
State of New Jersey, subject to Permitted Encumbrances. The term “Permitted
Encumbrances” shall mean (i) the IDT Lease, (ii) any matters set forth in the
pro forma loan policy bearing file number 0028-96281 issued by Professional
Abstract and Title Agency, Inc. on behalf of Chicago Title Insurance Company
(the “Title Policy”), a copy of which is attached hereto as Exhibit “C”, and
(iii) the additional matters set forth on Exhibit “B” annexed hereto. Title to
the personal property on the Premises, if any, shall also be subject only to the
Permitted Encumbrances, to the extent applicable.

 

- 5 -



--------------------------------------------------------------------------------

Purchaser shall order, at its sole cost and expense, a title commitment from any
nationally recognized title insurance company licensed to do business in the
State of New Jersey (the “Title Company”) with respect to the Premises (the
“Title Commitment”) and shall cause the Title Commitment, together with all
title exceptions referred to therein, to be delivered promptly to Seller and its
counsel.

If the Premises does not comply with the quality of title provision contained
herein, then Purchaser shall notify Seller in writing of the title defect to
which Purchaser objects and Seller will be given sixty (60) days from receipt of
the notice to render title insurable and in compliance herewith. However, Seller
shall not be required to institute a legal proceeding or action to render title
insurable or in compliance, provided, however, that Seller shall be required to
remove of record all liens that may be removed or discharged by payment of a
liquidated sum. Notwithstanding the terms and conditions of the prior sentence,
Purchaser shall be required to remove of record all liens that may be removed or
discharged by payment of a liquidated sum, where said liens are caused by
Purchaser or were Purchaser’s obligation to remove under the IDT Lease. Seller
shall send a written notice to Purchaser, advising Purchaser whether it is
electing to (i) attempt to remove any encumbrance or other title exception or
matter which is not a Permitted Encumbrance, in accordance with the first
sentence of this paragraph, or (ii) choosing not to remove any such encumbrance
or other title exception or matter, in which event Purchaser shall have the
rights set forth in the last sentence of this paragraph. If Seller fails to send
the written notice provided for in the prior sentence prior to closing of title,
Seller shall have been deemed to have chosen not to attempt to remove any such
encumbrance or other title exception or matter. In addition, if Seller has
elected to proceed under (i) above, but Seller cannot cure the defect in title,
then Purchaser may elect to either (a) terminate this Agreement by written
notice

 

- 6 -



--------------------------------------------------------------------------------

to Seller, in which event this Agreement shall terminate and be of no force and
effect, or (b) to waive any defect of Seller’s title without abatement or
diminution of the purchase price (except for any lien that may be removed or
discharged by payment of a liquidated sum as aforesaid where it is Seller’s
obligation to remove or discharge same).

10. Property Delivered in “AS IS” Condition. This Agreement contains all of the
terms of the contract between the parties for the sale of the Premises, and
Purchaser acknowledges that it has been the sole tenant in the building for the
last eight (8) years and acknowledges that it has inspected the Premises and is
thoroughly familiar with the Premises, having made such inquiries and
investigations as Purchaser has deemed necessary, desirable or appropriate, and
that the Seller has held out no inducements and made no representations other
than as may be specifically set forth herein. EXCEPT AS MAY BE SPECIFICALLY SET
FORTH IN THIS AGREEMENT, PURCHASER ACKNOWLEDGES AND AGREES THAT IT IS PURCHASING
THE PREMISES IN “AS IS” AND “WHERE IS” CONDITION, WITH ANY AND ALL FAULTS AND
DEFECTS, WHETHER LATENT OR PATENT, AND SUBJECT TO ORDINARY WEAR AND TEAR FROM
THE DATE HEREOF THROUGH THE CLOSING DATE. PURCHASER ACKNOWLEDGES THAT IT IS NOT
RELYING UPON, AND THAT SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTEES, PROMISES, BROKER’S “SET-UPS”, STATEMENTS,
REPRESENTATIONS OR INFORMATION REGARDING THE PREMISES’ PHYSICAL OR ENVIRONMENTAL
CONDITION, INCOME, EXPENSES, OPERATION, USE, COMPLIANCE WITH LAWS, HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT AS MAY BE
SPECIFICALLY SET FORTH IN THIS AGREEMENT.

 

- 7 -



--------------------------------------------------------------------------------

11. Due Diligence.

(a) The Seller further agrees to permit the Purchaser and its representatives to
come upon the Property to inspect the same and to perform such tests and surveys
and inspections as may be required by Purchaser. Purchaser shall have the right
within thirty (30) days of the date hereof to terminate this Agreement for any
reason in Purchaser’s sole and absolute discretion, upon written notice to
Seller. If Purchaser fails to deliver such notice prior to the conclusion of
such thirty (30) day period, Purchaser shall be deemed to have waived any right
to terminate this Agreement hereunder, and will be deemed to have accepted the
Property “AS IS”. In the event Purchaser terminates this Agreement, Purchaser
shall receive a return of all deposit monies paid. In the event Purchaser
terminates this Agreement, Purchaser shall deliver to Seller all documentation
and surveys regarding the tests performed. During the period this Agreement is
in effect, and prior to Purchaser’s entering the Property, Purchaser shall
provide Seller with proof that all of the activities to be conducted upon the
Property by Purchaser’s representatives shall be covered by liability insurance
coverage naming Seller as an additional insured with respect to the Property and
having a combined single limit of not less than $1,000,000.00 with at least
$3,000,000.00 excess liability coverage. Purchaser shall repair any damage
caused by such testing and shall restore the Property to the same condition as
existed immediately prior to such testing or surveys. Purchaser agrees to
indemnify and hold Seller harmless from any liability from any and all
activities on the Property conducted by Purchaser until closing.

(b) Purchaser agrees and acknowledges that, except for the due diligence period
set forth in Paragraph 11(a), and the conditions set forth in Paragraph 16
below, there are no other contingencies of any kind or nature whatsoever upon
which Purchaser’s obligation to close title under this Agreement is dependent.

 

- 8 -



--------------------------------------------------------------------------------

12. Representations and Warranties. Each party warrants and represents to the
other, as of the date hereof and as of the date of closing, knowing that the
other party shall rely therein in consummating this transaction, that:

(a) It has full power and authority under all applicable laws and all agreements
to which it is a party or by which it is bound to enter into this Agreement and
perform all of the terms and conditions and covenants set forth herein.

(b) The execution and delivery of this Agreement and the performance of all the
terms, conditions and covenants set forth herein are neither prohibited by, nor
would constitute presently or after the passage of time, a breach or violation
of any agreement or other instrument to which it is a party or by which it is
bound, nor result in the creation or imposition of any lien on any of such
party’s assets or property which would materially and adversely affect the
ability of such party to carry out the terms of this Agreement.

(c) This Agreement, when executed and delivered on behalf of each party will be
legal, valid, binding and enforceable against it in accordance with its terms,
subject as to enforceability only, to applicable laws relating to bankruptcy,
creditors’ rights and equitable rights and remedies.

Seller warrants and represents to Purchaser that:

(a) no notice has been received from the Lender asserting that a default or
breach exists under the Existing Mortgage which remains uncured;

(b) Seller will deliver to Purchaser true and complete copies of all the
documents evidencing and/or securing the Existing Mortgage on the Premises (as
listed on the attached Schedule A, collectively, the “Existing Mortgage”), and
such documents have not been modified or amended in any respect except as shown
in such documents;

 

- 9 -



--------------------------------------------------------------------------------

(c) Except as set forth on the attached Schedule B, Seller has not entered into
any leases or occupancy agreements with respect to all or any portion of the
Premises (except the IDT Lease), nor is Seller a party to any service or other
contracts with respect to the operation, management or maintenance of the
Premises;

(d) No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement of other
action under Federal or State bankruptcy laws is pending against or contemplated
by Seller;

(c) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701(a)(i) of the Internal Revenue Code of 1986.

(f) To the best of Seller’s knowledge, there are no existing or pending
condemnation proceedings or deeds in lieu of condemnation currently affecting
the Premises;

(g) To Seller’s knowledge, except as set forth on Schedule “C” attached hereto,
there is no pending litigation against Seller with respect to the Premises, nor
any litigation adversely affecting the Premises, except as may be covered by
insurance.

(h) Seller has not granted to any person or entity any options or other
agreements of any kind, whereby any person or entity other than Purchaser will
have acquired or will have any right to acquire title to all or any portion of
the Premises.

(i) To the best of Seller’s knowledge, it has not knowingly introduced or
permitted others to introduce any contaminant or hazardous substances on or into
the Premises.

The representations set forth in this Paragraph 12 shall survive the closing of
title for a period of one year.

13. Brokers. The parties represent that they have dealt with no broker in
connection with this matter. Seller and Purchaser agree to indemnify and hold
harmless the other party from any breach of this representation by the breaching
party. This paragraph shall survive the closing of title.

 

- 10 -



--------------------------------------------------------------------------------

14. Liquidated Damages. In the event of a default by Purchaser under this
Agreement, then the Deposit shall be paid to Seller by the Escrow Agent as
liquidated damages, such damages being difficult, if not impossible, to
ascertain, and not as a penalty. In consideration of Seller having the right to
retain the Deposit paid under this Agreement as liquidated damages, Seller
hereby waives the right to recover the balance of the Purchase Price in the
event of Purchaser’s default hereunder. In the event of a default by Seller,
Purchaser shall be entitled to a return of all deposit monies paid, or in the
alternative, the right to pursue specific performance of this Agreement.

15. Covenants of Seller. Seller covenants that between the date of this
Agreement and the closing:

(a) The Existing Mortgage shall not be amended, supplemented or modified in any
manner without the Purchaser’s consent, which shall not be unreasonably withheld
or delayed.

(b) Seller shall not suffer or permit any lien or encumbrance upon the Premises
(except any lien or encumbrance caused by Purchaser as tenant) or Seller’s
interest therein. In the event any lien or encumbrance for which Seller is
responsible under this Agreement is created, Seller shall promptly either remove
same or post a bond in an amount reasonably satisfactory to Purchaser’s title
company with the title company for purposes of insuring over the lien or
encumbrance.

16. Notices. Notices hereunder shall be in writing and mailed by nationally
recognized overnight courier, or via facsimile or e-mail with confirmation
followed by a copy sent via regular United States Postal Service first class
mail, to the respective addresses of the parties set forth below. Service shall
be deemed effective upon the earlier of actual receipt of notice or two
(2) business days after mailing.

 

- 11 -



--------------------------------------------------------------------------------

  To Seller:  

520 Broad Street Associates, L.L.C.

c/o Kushner Companies

18 Columbia Turnpike

Florham Park, New Jersey 07932

Attention: Alan R. Hammer, Esq.

Tel. 973-822-0050

Fax. 973-822-8481

E-Mail: ahammer@kushnercompanies.com

  with cc:  

Allen J. Popowitz, Esq.

WolfBlock Brach Eichler

101 Eisenhower Parkway

Roseland, New Jersey 07068

Tel. 973-403-3134

Fax. 973-618-5534

E-Mail: apopowitz@wolfblock.com

  To Purchaser:   IDT Corporation    

520 Broad Street

Newark, New Jersey 07102

Attention: Ira Greenstein

Tel. 973-438-1000

Fax. 973-438-1503

E-Mail:

  with cc:  

IDT Corporation

520 Broad Street

Newark, New Jersey 07102

Attention: Elissa Feit, Esq.

Tel: 973-438-4178

Fax: 973-438-1675

E-Mail: elissa.feit@corp.idt.net

If the final day of any period of time in any provision of this Contract falls
upon a Saturday, Sunday, a holiday observed by federally insured banks in the
State of New Jersey, or by the United States Postal Service, or a Jewish
religious holiday (any of the foregoing being referred to as a “Holiday”)* then
the time of such period shall be extended to the next day which is not a
Saturday,

 

- 12 -



--------------------------------------------------------------------------------

Sunday or Holiday. Unless otherwise specified, in computing any period of time
described in this Contract, the day of the act or event after which the
designated period of time begins to run is not to be included, and the last day
of the period as so computed is to be included, unless such last day is a
Saturday, Sunday or Holiday, in which event the period shall run until the end
of the next day which is neither a Saturday, Sunday or Holiday.

17. Conditions Precedent to Closing.

(a) Purchaser shall not be obligated to close title under this Contract, unless
each of the following conditions shall be satisfied or waived by Purchaser on or
prior to the Closing Date (as that term is defined in Paragraph 20:

(i) Title. Seller shall be able to deliver insurable title in accordance with
the requirements of Paragraph 9 of this Contract;

(ii) Accuracy of Representations. The material representations and warranties
made by Seller in this Contract shall be true and correct in all material
respects as of the Closing Date, and

(iii) Seller shall not be in default of any material provision of this Contract.

(b) Seller shall not be obligated to close title under this Contract, unless
each of the following conditions shall be satisfied or waived by Seller prior to
the Closing Date:

(i) Accuracy of Representation. The material representations and warranties made
by Purchaser in this Contract shall be true and correct in all material respects
as of the Closing Date; and

(ii) Purchaser shall not be in default of any material provision of this
Contract.

 

- 13 -



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof. No modification of any of
the terms and conditions of this Agreement may be made except by an instrument
in writing signed by both parties.

19. No Recording. Purchaser covenants and agrees not to record this Agreement or
any memorandum hereof and agrees that any recording hereof by Purchaser shall be
deemed a material default hereunder.

20. Closing. Title closing (the “Closing”) shall take place at the offices of
WolfBlock Brach, Eichler, 101 Eisenhower Parkway, Roseland, New Jersey on or
before December 20, 2007 (the “Closing Date”). Provided Purchaser has obtained
the Lender’s Consent and Release, either party shall have the right to declare
Time of the Essence as to the date of closing upon ten (10) days prior written
notice following the Closing Date.

21. 1031 Transaction. Purchaser acknowledges that this Agreement may be used by
Seller as part of a IRC Section 1031 transaction and agrees to cooperate to
effect such a transaction, provided same is at no cost or liability to Purchaser
and that such transaction does not delay the closing. Accordingly, Seller shall
reimburse Purchaser for and hold Purchaser harmless from any costs or damages
incurred by Purchaser (including reasonable attorneys’ fees) in connection with
such cooperation by Purchaser. The Section 1031 transaction shall not diminish
nor negate any of the Purchaser’s duties or obligations hereunder.

22. No Offer. The presentation of this document for consideration by the parties
shall not constitute an offer, reservation or option for the Premises and this
document shall become effective and binding only upon execution and delivery by
all parties hereto.

 

- 14 -



--------------------------------------------------------------------------------

23. Assignment. This Agreement may not be assigned by the Purchaser, except to a
related or wholly owned subsidiary, or any entity controlling, controlled by, or
under common control with Purchaser.

24. Construction. This Agreement is a negotiated agreement, each of the parties
hereto being represented by legal counsel. This Agreement shall not be construed
against either party by reason of same being prepared by its respective
attorneys. The paragraph headings used herein are for convenience of reference
only and shall not affect the meaning of this Agreement.

25. Bind and Inure. All the terms, covenants and conditions herein contained
shall bind and shall inure to the benefit of the respective parties hereto, and
their heirs, executors, administrators, personal or legal representatives,
successors and assigns respectively.

26. Gender and Number. In all references herein to any parties, persons,
entities or corporations, the use of any particular gender or the plural or
singular number is intended to include the appropriate gender or number as the
text of the within instrument may require.

27. Counterparts. This Agreement may be executed in any number of identical
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all counterparts hereof taken together shall constitute but a
single instrument.

28. Litigation Fees. Anything to the contrary contained herein notwithstanding,
in the event of any litigation arising from or relating to this Agreement, the
parties agree that the prevailing party shall be reimbursed by the losing party
for all reasonable costs and expenses actually incurred in such litigation,
including, but not limited to, reasonable attorneys’ fees.

29. No Public Disclosure. Purchaser and Seller each agree that it shall not
issue (or cause to be issued on its behalf) any press release or advertisement
regarding this Agreement, the Premises or the transactions contemplated hereby
prior to closing, without the prior approval of

 

- 15 -



--------------------------------------------------------------------------------

the other party, which approval may be withheld in such other party’s sole and
absolute discretion, except where a legal requirement (including, without
limitation, rules of a stock exchange on which such party’s securities are
listed) to do so exists. The foregoing, however, shall not be deemed to prohibit
either party from communicating any information regarding this Agreement, the
Premises or the transactions contemplated hereby to their lawyers, accountants,
consultants, members, principals, officers, financial partners or employees in
the ordinary course of their business activities in connection with the
transactions contemplated hereby.

30. Termination of Managing Agreement. Seller agrees and acknowledges that the
existing Management Agreement with Westminster Management, L.L.C. shall be
terminated at the time of Closing.

31. Waiver of Conflict. Seller and Purchaser acknowledge that WolfBlock Brach
Eichler (hereinafter “WBBE”), which is representing Seller as counsel on this
transaction, has represented both Seller and Purchaser on other transactions,
and will continue to represent Seller and Purchaser in such transactions. Seller
and Purchaser each hereby waive any potential conflict of interest arising from
WBBE’s past or continued representation of Seller and Purchaser in such
transactions, and representation of Seller in the transaction contemplated by
this Agreement.

32. ISRA Letter of Non-Applicability. Seller represents that the transfer of the
Premises to Purchaser is not subject to the New Jersey Industrial Site Recovery
Act, N.J.S.A. 13:1k-6, et. seq. (“ISRA”), and Seller shall cause to be delivered
the necessary documentation to the New Jersey Department of Environmental
Protection (“DEP”) in order to obtain a Letter of Non-Applicability from DEP,
and shall deliver to Purchaser at the Closing a certified true copy of the
Letter of Non-Applicability referencing the proposed transfer, together with the
affidavit for a

 

- 16 -



--------------------------------------------------------------------------------

determination of non-applicability referenced in the letter, and any
information, reports, studies and analysis submitted by Seller to DEP. In the
event Seller is unable to obtain a Letter of Non-Applicability for the Premises
by the Closing Date, the Closing Date shall be extended for up to sixty
(60) days to allow Seller to obtain same. In the event Seller, after using
commercially reasonable efforts, has been unable to obtain a Letter of
Non-Applicability for the Premises by the expiration of the sixty (60) day
extension period, either party shall have the right to terminate this Contract,
in which event the Deposit shall be promptly disbursed to Purchaser, and nether
party shall have any further rights or obligations hereunder (except for the
indemnity obligations of Purchaser to Seller set forth in this Contract, which
shall survive the termination of this Contract). Notwithstanding anything to the
contrary, Purchaser may override Seller’s termination notice and elect to
proceed immediately with the Closing at the end of the sixty (60) day period,
without the Letter of Non-Applicability and without any reduction in the
Purchase Price.

33. Post Office Space. In the event Seller determines to sell the space
currently occupied by the United States Post Office (the “Post Office Space”),
Purchase shall be given a right of first offer to purchase the Post Office Space
on the same terms and conditions being solicited by Seller in its offer to sell
the Post Office Space. If Purchaser chooses to exercise the right of first offer
set forth in this paragraph, it shall notify Seller in writing of its intent to
acquire the Post Office Space on the same terms and conditions being solicited
by Seller within ten (10) days of receipt of Seller’s notice of its intent to
sell, and shall close title to the Post Office Space within forty-five (45) days
of receipt of Seller’s notice of intent to sell.

34. Escrow Agent. Purchaser shall deliver the Deposit to the Title Company as
Escrow Agent to be held in an interest-bearing account with the interest to be
credited to the Purchaser at Closing.

 

- 17 -



--------------------------------------------------------------------------------

The Deposit shall be disposed of only in accordance with this Agreement or the
provisions of escrow instructions signed by both parties. In the event of a
dispute hereunder, Escrow Agent may deposit the Deposit into a court of
competent jurisdiction. The Escrow Agent shall have no obligations other than as
specifically set forth herein, and shall incur no liability whatsoever for the
Deposit, except for gross negligence or willful misconduct. Notwithstanding
anything to the contrary in this Contract, Purchaser agrees and acknowledges
that Escrow Agent is also serving as counsel for Seller, and waives any
objections of any kind or nature in connection therewith.

[SEE NEXT PAGE FOR SIGNATURES]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

WITNESS:     SELLER:     520 BROAD STREET ASSOCIATES, L.L.C.     BY:   520 BROAD
STREET REALTY CORP.,       Managing Member

 

    By:  

LOGO [g26345page19_charles.jpg]

      CHARLES KUSHNER, President

 

WITNESS:    

PURCHASER:

IDT CORPORATION

   

LOGO [g26345page19_sig.jpg]

    By:  

LOGO [g26345page19_ira.jpg]

    Name:   Ira Greenstein     Title:   President

LOGO [g26345page19_stamp.jpg]



--------------------------------------------------------------------------------

AMENDMENT TO AGREEMENT OF SALE

THIS AMENDMENT TO AGREEMENT OF SALE made this 17th day of October, 2007 (this
“Agreement”) by and between: 520 BROAD STREET ASSOCIATES, L.L.C., a New Jersey
limited liability company, having an address at 18 Columbia Turnpike, Florham
Park, New Jersey 07932 (hereinafter referred to as “Seller”) and IDT
CORPORATION, having an address at 520 Broad Street, Newark, New Jersey
(hereinafter referred to as “Purchaser”).

1. Seller and Purchaser have entered into a Contract of Sale dated September 19,
2007 (the “Contract”) and wish to amend the Contract as provided herein.

2. The second sentence of Paragraph 1 l(a) of the Contract shall be amended by
deleting the words “within thirty (30) days of the date hereof and inserting in
lieu thereof “until November 2, 2007”.

3. In all other respect the Contract shall remain in full force and effect.

4. This Agreement may be executed in any number of identical counterparts,
including via telecopy or fax, and each counterpart hereof shall be deemed to be
an original instrument, but all counterparts hereof taken together shall
constitute but a single instrument.

[SEE NEXT PAGE FOR SIGNATURES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

SELLER: 520 BROAD STREET ASSOCIATES, L.L.C. BY:   520 BROAD STREET REALTY CORP.,
  Managing Member By:  

LOGO [g26345page46_charles.jpg]

  CHARLES KUSHNER, President

 

PURCHASER: IDT CORPORATION By:  

LOGO [g26345page42_ira.jpg]

Name:   IRA GREENSTEIN Title   PRESIDENT

 

520 Broad_Second Amendment to Contract    - 2 -   



--------------------------------------------------------------------------------

AMENDMENT TO AGREEMENT OF SALE

THIS AMENDMENT TO AGREEMENT OF SALE made this 7th day of November, 2007 (this
“Agreement”) by and between 520 BROAD STREET ASSOCIATES, L.L.C., a New Jersey
limited liability company, having an address at 18 Columbia Turnpike, Florham
Park, New Jersey 07932 (hereinafter referred to as “Seller”) and IDT
CORPORATION, having an address at 520 Broad Street, Newark, New Jersey
(hereinafter referred to as “Purchaser”).

1. Seller and Purchaser have entered into an Agreement of Sale dated
September 19, 2007 (the “Original Contract”), and an Amendment to Agreement of
Sale dated October 17, 2007 (the “First Amendment” and collectively with the
Original Contract, hereinafter, the “Contract”).

2. Seller and Purchaser wish to further amend the Contract as provided herein.

3. Exhibit A to the Original Contract is hereby deleted and replaced with
Exhibit A annexed hereto; provided Purchaser delivers to Seller’s counsel prior
to Closing a current survey by Borrie McDonald & Watson certified to Seller and
Wolf Block Brach Eichler; Schedules B and C of the Original Contract are hereby
amended to state “None”.

4. Paragraph 4 of the Original Contract is hereby amended by:

(i) Adding the words “ from and after the Closing” in the first sentence before
the words “(such condition hereinafter referred to as the “Lender Consent and
Release”).”

(ii) Adding the following at the end thereof:

“If, notwithstanding Purchaser’s good faith efforts, the Lender Consent and
Release is not obtained by March 1, 2008 pursuant to documentation reasonably
satisfactory to Purchaser, either party shall have the right to terminate this
Agreement at any time thereafter by written notice

 

520 Broad_Second Amendment to Contract[3]      



--------------------------------------------------------------------------------

to the other party, in which event the Escrow Agent shall forthwith pay to
Purchaser the Deposit and interest accrued thereon. It is specifically agreed
that if such Lender Consent and Release (a) is conditioned on Purchaser
providing to Lender a replacement guarantor or indemnitor who is an individual
as opposed to IDT Corporation or an entity controlled by IDT Corporation, or
(b) imposes any additional financial or other material obligations on Purchaser
over the obligations of Seller under the Existing Mortgage, Purchaser shall have
the right to terminate this Agreement pursuant to the preceding sentence.”

5. Paragraph 12 of the Original Contract is hereby amended by adding the words
“(as further defined in (b) below)” after the words “Existing Mortgage” in the
second subparagraph (a), and by adding the following before the semicolon: “and
Seller has no knowledge of any defaults or breaches under the Existing Mortgage
which could give rise to such a notice from Lender.”.

6. Paragraph 34 of the Original Contract is hereby amended by deleting the words
“to the Title Company as” in the first sentence.

7. Purchaser acknowledges that except for environmental issues, Purchaser’s
right to terminate the Contract pursuant to Paragraph 1l(a) has expired. With
respect to environmental issues, Purchaser shall have the right, until
November 19, 2007, to terminate this Agreement if Purchaser’s environmental due
diligence detects an environmental condition on the Premises which would
materially and adversely affect Purchaser’s ownership of the Premises, such
determination to be made by Purchaser in its reasonable discretion.
Notwithstanding anything to the contrary in the prior sentence, Seller shall
have the option, but not the obligation, to override Purchaser’s termination
notice by remediating the environmental condition detected pursuant to the prior
sentence (which obligation shall specifically include obtaining all regulatory
sign-offs from the appropriate governmental agency) in a manner reasonably
satisfactory to Purchaser and Purchaser’s

 

520 Broad_Second Amendment to Contract[3]    - 2 -   



--------------------------------------------------------------------------------

environmental consultant, provided Seller’s remediation of the environmental
condition can be performed and is performed so that the Closing would not be
delayed beyond March, 2008. Purchaser shall have the right, as part of its
environmental due diligence, to conduct a Phase II environmental investigation
of the Premises.

8. Seller acknowledges that Purchaser, as tenant under the IDT Lease, and Seller
have heretofore filed applications for the reduction of the assessed valuation
of the Premises and/or instituted certiorari proceedings to review such assessed
valuations. Seller acknowledges and agrees that Purchaser shall have sole
control of such proceedings, including the right to withdraw, compromise and/or
settle the same or cause the same to be brought on for trial and to take,
conduct, withdraw and/or settle appeals, and all refunds and savings (including,
without limitation, credits granted for subsequent years in lieu of savings) for
any year or years shall belong solely to Purchaser. The provisions of this
Paragraph shall survive the Closing.

9. The balances in any escrow accounts maintained by the Lender shall be
apportioned between Seller and Purchaser in accordance with their respective
contributions, it being understood that the payments being made by Purchaser to
Seller under the IDT Lease shall be used to determine Purchaser’s contribution.

10. In all other respects the Contract shall remain in full force and effect.

11. This Agreement may be executed in any number of identical counterparts,
including via telecopy or fax, and each counterpart hereof shall be deemed to be
an original instrument, but all counterparts hereof taken together shall
constitute but a single instrument.

[SEE NEXT PAGE FOR SIGNATURES]

 

520 Broad_Second Amendment to Contract[3]    - 3 -   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands the day and year
first above written.

 

SELLER: 520 BROAD STREET ASSOCIATES, L.L.C. BY:   520 BROAD STREET REALTY CORP.,
  Managing Member By:  

LOGO [g26345page46_charles.jpg]

  CHARLES KUSHNER, President PURCHASER: IDT CORPORATION By:  

LOGO [g26345page46_jim.jpg]

Name:   Jim Courter Title:   CEO

 

ESCROW AGENT: By:  

LOGO [g26345page46_wolf.jpg]

  WOLF BLOCK BRACH EICHLER

 

520 Broad_Second Amendment to Contract[3]    - 4 -   